Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-18-00550-CR

                            Vincent CAUDILLO Jr.,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 399th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2018CR6227W
                  Honorable Frank J. Castro, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED October 3, 2018.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice